DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  they appear to be duplicates of claim 4.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,977,960 and in view of Stratchan US 20090162822.  Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claims 1 and 19:  Claim 1 of the ‘960 patent provides a teaching of a method for generating modular microskills training sessions comprising:  (see col. 17:15-17)
 assigning a unique information identifier to each of a plurality of unique 5 information elements in a one-to-one correspondence;  (see col. 17:18-20)
selecting a plurality of microskills to be modeled for observation by a user; (see col. 17:20-21) 
 assigning a unique microskill identifier of a plurality of microskill identifiers to each microskill in a one-to-one correspondence; 
digitizing a plurality of video models, wherein each digitized video model ("video 10 = model") records a demonstration of at least one microskill (see col. 17:25-30);  
assigning at least one user skill level selected from a plurality of user skill levels to each video model; (see col. 17:30-32)
receiving a user request to select at least one video model, the request including specifying a first microskill identifier (see col. 17:35-37)
selecting at least one video model having been assigned the first microskill identifier (see col. 18:38-40).  



However, the Bell reference provides a teaching of receiving a user request for a first user skill level of the plurality of user skill levels and a first desired level of the plurality of skill levels (see paragraph 27 user selecting the skill level and the desired skill level); assigning a desired skill level selected from a plurality of desired skill levels to each video model (see paragraph 32 each content that includes a video is assigned a desired skill level); selecting at least one video model having been assigned the both the first user skill level and the first desired skill level and rendering to the user the at least one video model meeting the selection criteria of having been assigned both the first user skill level and the first desired skill level (see paragraph 40-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified    with the   960 patent with the feature of receiving a user request for a first user skill level of the plurality of user skill levels and a first desired level of the plurality of skill levels; assigning a desired skill level selected from a plurality of desired skill levels to each video model;  selecting at least one video model having been assigned the both the first user skill level and the first desired skill level and rendering to the user the at least one video model meeting the selection criteria of having been assigned both the first user skill level and the first desired skill level, as taught by the Stratchan reference, in order to provide a functionality to specifically target the need of the student (see paragraph 3).  

Claim 2:  Claim 2 of the ‘960 patent provides a teaching of wherein the rendering the at least one video model is performed by means of user interaction over an electronics communications network (see col. 17:42-45). 
Claim 3:  Claim 3 of the ‘960 patent provides a teaching of  wherein selecting a first group of video models is at least partially derived from an audience characteristic assigned to an intended audience associated with the user (see col. 17:45-49)
Claim 4:  Claim 7 of the ‘960 patent provides a teaching of wherein no two video models of the plurality of video models are assigned a same microskill identifier (see col. 17:58-61). 
Claim 9:  Claim 10 of the ‘960 patent provides a teaching of comprising selecting a sequence of microskill identifiers and rendering a first group of video models in the order of the selected sequence of microskill identifiers (see col. 18:3-6); 
Claim 10:  Claim 11 of the ‘960 patent provides a teaching of assigning a unique information identifier to each of a plurality of information elements (see col. 18:7-9);  assigning at least one information identifier to at least two video models of the plurality of video models (see col. 18:9-11); selecting a sequence of information identifiers; and rendering a first group of video models selected from the plurality of video models in the order of the selected sequence of information identifiers (see col. 18:11-13). 
Claim 11: Claim 12 of the ‘960 patent provides a teaching of associating a related network addresses with the plurality of video models, wherein a selected related network address is selectively applied by the user to access additional information (see col. 18:13-17). 
Claim 12:  Claim 13 of the ‘960 patent provide a teaching of comprising associating a plurality of related network addresses with the first group of video models, wherein each related network address is selectively applied by the user to access additional information (see col. 18:17-21). 
Claim 13:  The ‘960 patent is silent on the teaching of comprising downloading to the viewing system a device software that enables the viewing system to instantiate the aspects of claim 1 in interaction with the user.  However, the Stratchan reference provides a teaching of downloading to the viewing system a device software that enables the viewing system to instantiate the aspects of claim 1 in interaction with the user (see paragraph 38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘960 patent with the feature of comprising downloading to the viewing system a device software that enables the viewing system to instantiate the aspects of claim 1 in interaction with the user, as taught by the Stratchan reference, in order to provide a functionality to specifically target the need of the student (see paragraph 3).  
Claim 14:  The ‘960 patent is silent on the teaching of downloading at least a first plurality of the plurality of video models to an alternate computational system via network.
However, the Strachan reference provides a teaching of downloading at least a first plurality of the plurality of video models to an alternate computational system via network (see paragraph 41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘960 patent with the feature of downloading at least a first plurality of the plurality of 
Claim 15:   The ‘960 patent is silent on the teaching of comprising downloading at least a second plurality of the plurality of video models to the viewing.  The Strachan reference provides a teaching of at least a second plurality of the plurality of video models to the viewing (see paragraph 25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘960 patent with the feature of at least a second plurality of the plurality of video models to the viewing, as taught by the Stratchan reference, in order to provide a functionality to specifically target the need of the student (see paragraph 3).  
Claim 16:  The ‘960 patent is silent on the teaching of comprising downloading the plurality of video models to the viewing system.
However, the Strachan reference provides a teaching of comprising downloading the plurality of video models to the viewing system (see paragraph 38).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘960 patent with the feature of comprising downloading the plurality of video models to the viewing system , as taught by the Stratchan reference, in order to provide a functionality to specifically target the need of the student (see paragraph 3).     
Claim 17:  The ‘960 patent is silent on the teaching of wherein the viewing system to transfers a copy of at least one video model of the plurality of video models via the network as directed by the device software in interaction via the network to a second viewing system. 
However, the Strachan reference provides a teaching of wherein the viewing system to transfers a copy of at least one video model of the plurality of video models via the network as directed by the device software in interaction via the network to a second viewing system (see paragraph 30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘960 patent with feature of  wherein the viewing system to transfers a copy of at least one video model of the plurality of video models via the network as directed by the device software in interaction via the network to a second viewing system, as taught by the Stratchan reference, in order to provide a functionality to specifically target the need of the student (see paragraph 3).     
Claim 18:  The ‘960 patent is silent on the teaching of wherein at least a first plurality of the plurality of video models are transferred to a third viewing system 
However, the Strachan reference provides a teaching of wherein at least a first plurality of the plurality of video models are transferred to a third viewing system (see FIG. 6 item 600).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘960 patent with the feature of  wherein at least a first plurality of the plurality of video models are transferred to a third viewing system, as taught by the Stratchan reference, in order to provide a functionality to specifically target the need of the student (see paragraph 3).     
Claim 20:  The ’960 patent provides a teaching of  wherein the computer memory storing the plurality of video models bi-directionally coupled to the processor via the electronic communications network. 
However, the Stratchan reference  provides a teahching of wherein the computer memory storing the plurality of video models bi-directionally coupled to the processor via the electronic communications network (see paragraph 30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  ‘960 patent with the feature of wherein the computer memory storing the plurality of video models bi-directionally coupled to the processor via the electronic communications network, as taught by the Stratchan reference, in order to provide a functionality to specifically target the need of the student (see paragraph 3).         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715